Title: From Thomas Jefferson to George W. Erving, 10 September 1822
From: Jefferson, Thomas
To: Erving, George W.


Dear Sir
Monticello
Sep. 10. 22.
I recieved yesterday your favor of the 3d & hasten to say that I shall be at home during the whole of this month and shall be happy to recieve the visit with which you promise to honor me, whenever most convenient to yourself; and to express to you in person the pleasure which such a favor will ever give me. with this assurance be pleased to accept that of my great esteem and respect.Th: Jefferson